Citation Nr: 1035214	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral 
insufficiency with spondylolisthesis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina on behalf of the RO in Montgomery, 
Alabama.

In November 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record. 

In a January 2009 decision, the Board remanded the remaining 
claim for additional development.


FINDING OF FACT

Lumbosacral insufficiency with spondylolisthesis results in 
forward flexion to 40 degrees and a combined range of motion 
totaling 172 degrees.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine is not demonstrated.  In addition, there is 
no evidence of any incapacitating episodes requiring physician- 
prescribed bed rest.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral insufficiency with spondylolisthesis have not been 
met throughout the appeal period.  38 U.S.C.A. § 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5242, 5243 (2009) 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a January 2005 letter 
that explained what information and evidence was needed to 
substantiate a claim for increased ratings as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The April 
2005 RO rating decision reflects the initial adjudication of the 
claim followed the issuance of the January 2005 letter.  
Accordingly, no further development is required with respect to 
the duty to notify.  

The Veteran was not provided with notice regarding effective 
dates.  The Board finds, however, that any error in providing 
notice was nonprejudical to the Veteran.  The Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claims for a rating in excess of 20 percent for 
lumbosacral insufficiency with spondylolisthesis, and thus any 
questions as to the effective date to be assigned are rendered 
moot.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran. 
The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Pertinent medical evidence associated with the claims file 
consists of service and VA treatment records and the Veteran's 
February 2005 and May 2009 VA examinations.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
Effective September 26, 2003

Factual Background and Analysis

In a March 1978 rating decision, the RO granted service 
connection for a back condition and assigned a 10 percent rating 
for the disability.  In a November 2003 rating decision, the 
evaluation was increased to 20 percent.  In the April 2005 rating 
decision (presently on appeal), the RO denied the Veteran's claim 
for entitlement to an increased evaluation and maintained the 20 
percent rating.  An April 2010 rating decision granted service 
connection for left sciatica probable level L5 nerve root and 
assigned a 10 percent disability rating.

The Veteran underwent a VA examination in February 2005.  The 
Veteran reported back pain with no associated symptoms.  He 
walked without assistance and wore no brace.  He worked as a 
welder, walked about two hours a day, and had no change in his 
job duties.  On examination, he had some mild muscle spasm in his 
low back.  A neurologic examination was normal.  He could forward 
flex his back to 40 degrees when he had pain through to flexion 
of 55 degrees.  He could laterally flex his back to the left 20 
degrees with complaints of pain and he could laterally flex his 
back to the right 30 degrees.  He could laterally rotate his 
spine to the right 30 degrees and to the left 30 degrees.  His 
gait was normal. X-rays of the lumbar spine were normal.  The 
diagnosis was chronic lumbar strain which created moderate 
functional loss.  The examiner noted that a recent flare-up of 
back pain required physical therapy and the Veteran had an 
additional 10 degrees of limitation due to pain with repetitive 
flexing.

VA outpatient treatment records reflect that in December 2005, 
the Veteran was seen for complaints of chronic low back pain.  He 
had been in physical therapy earlier in the year, and was 
continuing home exercises.  He worked as a welder, stood most of 
the day, which aggravated his back.  Occasionally, the pain 
radiated to the back of the leg, but he denied numbness, 
weakness, or bladder or bowel problems.  On examination, there 
was tenderness in the lower back with minimal range of motion  of 
the lumbar spine.  He complained of pain on flexion, extension or 
lateral flexion.  The diagnosis  was low back pain probably from 
a combination of facet arthritis vs. degenerative disc disease.  
A TENS unit was ordered. 

In an April 2008 VA outpatient treatment record, the Veteran 
complained of back and leg pain.  The examiner remarked that the 
Veteran had not been seen since 2005.  An April 2008 X-ray of the 
lumbosacral spine series was normal, with no compression 
fractures present.  During a July 2008 physical medicine 
consultation, the physician noted that the Veteran was 
neurologically intact, but require the use of a cane to ambulate 
comfortably. A surgical lumbosacral corset was prescribed.  In 
December 2008, the Veteran complained of back pain.  It was noted 
that he was not taking his prescribed medication as ordered.    

The Veteran underwent a VA examination in May 2009.  The Veteran 
reported constant sharp burning pain in his lower back with 
radiation to the left ankle.  He had flare-ups every two days 
which lasted two to three hours.  Walking and bending increased 
his pain.  He was on Ibuprofen and Tramadol for pain relief.  He 
wore a surgical corset and used a cane for left knee instability.  
He was employed as a welder until June 2008 and was able to 
perform activities of daily living.  He denied any bladder or 
bowel dysfunction.  On examination, his gait was rhythmic and 
symmetric and he had no limp.  Range of motion for the 
lumbosacral spine showed flexion from 0 to 40 degrees, extension 
from 0 to 20 degrees, right lateral bending from 0 to 15 degrees, 
left lateral bending from 0 to 22 degrees, right lateral rotation 
from 0 to 45 degrees and left lateral rotation from 0 to 30 
degrees.  The Veteran was unable to do repetitive use to 
demonstrate loss of motion due to pain, fatigue, lack of 
endurance or incoordination.  Paraspinal spasm was present.  He 
appeared to have stocking hypesthesia on the left, most profound 
in the L5 distribution.  He had tenderness of the lumbosacral 
spine.  There was no swelling, heat or redness noted.  X-rays of 
the lumbosacral spine failed to reveal any evidence of any bone, 
joint, disk or soft tissue abnormality.  The diagnosis was low 
back pain with sciatica probable level L5 nerve root.  The 
examiner noted that the Veteran was experiencing a moderate to 
moderately severe disability from his low back condition.

The Veteran's lumbar spine disability was evaluated at 20 percent 
disabling in November 2003 as he had moderate limitation of 
motion of the lumbar spine. Effective September 23, 2003, the 
criteria for evaluating spine disabilities changed to the 
criteria which are currently in effect.  The current criteria for 
rating diseases and injuries of the spine provide an evaluation 
of 20 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or the 
combined range of motion not greater than 120 degrees.  As the 
claim for an increased rating was filed in 2005, the prior spine 
ratings are not applicable. 

The Board has reviewed the evidence of record and finds a rating 
in excess of 20 percent for the back disability is not warranted.  
In this regard, in the May 2009 VA examination the Veteran had 
flexion reported as 40 degrees and combined range of motion 
totaling 172 degrees.  The criteria for a 40 percent rating would 
require forward flexion less than 30 degrees; favorable ankylosis 
of the entire thoracolumbar spine; or incapacitating episodes 
have a total duration of at least 4 weeks but less than 6 weeks 
during the past year must be demonstrated by the evidence of 
record.  Such impairment was simply not documented.  

Even considering demonstrated pain on motion during the May 2009 
examination, the evidence simply does not support an assignment 
of a higher rating under Diagnostic Code 5237.  The Board notes 
that while the Veteran was unable to do repetitive use to 
demonstrate loss of motion due to pain, fatigue, lack of 
endurance or incoordination, the examiner also noted that the 
Veteran was experiencing only a moderate to moderately severe 
disability from his low back condition.

Additionally, there is no indication in the record that the 
Veteran had intervertebral disc syndrome.  Also with regard to 
Note (1) of the General Rating Formula for Disease and Injuries 
of the Spine, as noted above, the sciatica probable level L5 
nerve root diagnosed by the May 2009 VA examiner is addressed by 
the 10 percent disability evaluation for service-connected left 
sciatica probable level L5 nerve root.

As such, the Board finds that a rating in excess of 20 percent is 
not in order. 

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's lumbosacral insufficiency with spondylolisthesis is 
appropriately contemplated by the rating schedule.  Indeed, 
higher evaluations are available, but the criteria for such 
evaluations have not been met.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted 
here.  Thun.  



ORDER


Entitlement to a rating in excess of 20 percent for lumbosacral 
insufficiency with spondylolisthesis is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


